Citation Nr: 0903209	
Decision Date: 01/30/09    Archive Date: 02/09/09

DOCKET NO.  05-17 232	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Chicago, Illinois


THE ISSUE

Entitlement to an increased rating in excess of 70 percent 
for post-traumatic stress disorder (PTSD).

REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

T.R. Bodger, Associate Counsel







INTRODUCTION

The veteran served on active duty from July 1967 to July 
1970.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2004 rating decision which 
continued the veteran's rating of 50 percent for PTSD.  
During the pendency of the appeal, an increased evaluation 
from 50 percent to 70 percent was granted for PTSD in a May 
2005 statement of the case.  The Board notes, with respect to 
increased ratings, that with a claim for an original or 
increased rating, the appellant will generally be presumed to 
be seeking the maximum benefit allowed by law or regulations, 
and it follows that such a claim remains in controversy where 
less than the maximum benefit is allowed.  AB v. Brown, 6 
Vet. App. 35, 38 (1993). Where a claimant has filed a notice 
of disagreement as to a RO decision assigning a particular 
rating, a subsequent RO decision awarding a higher rating, 
but less than the maximum available benefit, does not 
abrogate the appeal. Id.  As such, the issue of increased 
rating is before the Board.

The veteran requested a video conference hearing in September 
2005.  The video conference hearing was scheduled for July 
2007.  The veteran failed to show for the scheduled hearing, 
and he has not since requested another hearing.  The Board 
may proceed.    

In a March 2007 statement, the veteran's representative 
raises a claim of service connection for diabetes mellitus.  
The Board refers this claim of service connection to the RO 
for further development and proper adjudication.  


FINDING OF FACT

The veteran's service-connected PTSD is productive of total 
social and occupational impairment.  


CONCLUSION OF LAW

The criteria for a rating of 100 percent for PTSD have been 
met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. 
§ 4.130 (2008). 


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Veterans Claims Assistance Act (VCAA)

The VCAA describes VA's duties to notify and assist claimants 
in substantiating a claim for VA benefits.  38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 
2008); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) 
(2008).  Since the benefit sought on appeal is being fully 
granted, VCAA notice or assistance deficiencies, if any, were 
not prejudicial to the veteran.

II. Increased Rating

Disability evaluations are determined by evaluating the 
extent to which a veteran's service-connected disability 
adversely affects his or her ability to function under the 
ordinary conditions of daily life, including employment, by 
comparing his or her symptomatology with the criteria set 
forth in the Schedule for Rating Disabilities.  The 
percentage ratings represent as far as can practicably be 
determined the average impairment in earning capacity 
resulting from such diseases and injuries and the residual 
conditions in civilian occupations.  Generally, the degree of 
disabilities specified are considered adequate to compensate 
for considerable loss of working time from exacerbation or 
illness proportionate to the severity of the several grades 
of disability.  38 U.S.C.A. § 1155 (West 2002 & Supp. 2008); 
38 C.F.R. § 4.1 (2008).  Separate diagnostic codes identify 
the various disabilities and the criteria for specific 
ratings.  If two disability evaluations are potentially 
applicable, the higher evaluation will be assigned to the 
disability picture that more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.  Any reasonable doubt 
regarding the degree of disability will be resolved in favor 
of the veteran.  38 C.F.R. § 4.3.  However, the evaluation of 
the same disability under various diagnoses, known as 
pyramiding, is to be avoided.  38 C.F.R. § 4.14.

The Board notes that the veteran was originally awarded 
service connection for his PTSD disability in an unappealed 
March 2002 rating decision.  In December 2003, the veteran 
filed a claim for an increased rating.  Where entitlement to 
compensation has already been established and an increase in 
the disability rating is at issue, it is the present level of 
disability that is of primary concern.  See Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994).  Consistent with the facts 
found, the rating may be higher or lower for segments of the 
time under review on appeal, i.e., the rating may be 
"staged."  Fenderson v. West, 12 Vet. App. 119 (1999); see 
also Hart v. Mansfield, 21 Vet. App. 505 (2007).

The veteran's PTSD is evaluated as 70 percent disabling under 
the General Rating Formula for Mental Disorders, 38 C.F.R. § 
4.130, Diagnostic Code 9411.  Ratings are assigned according 
to the manifestation of particular symptoms.  However, the 
use of the term "such as" in 38 C.F.R. § 4.130 demonstrates 
that the symptoms after that phrase are not intended to 
constitute an exhaustive list, but rather are to serve as 
examples of the type and degree of the symptoms, or their 
effects, that would justify a particular rating.  Mauerhan v. 
Principi, 16 Vet. App. 436 (2002).

Under the provisions for rating psychiatric disorders, a 70 
percent disability rating requires evidence of the following:

Occupational and social impairment, with deficiencies in 
most areas, such as work, school, family relations, 
judgment, thinking, or mood, due to such symptoms as: 
suicidal ideation; obsessional rituals which interfere 
with routine activities; speech intermittently 
illogical, obscure, or irrelevant; near-continuous panic 
or depression affecting the ability to function 
independently, appropriately and effectively; impaired 
impulse control (such as unprovoked irritability with 
periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting 
to stressful circumstances (including work or a work 
like setting; inability to establish and maintain 
effective relationships.)

The criteria for a 100 percent rating are:

Total occupational and social impairment, due to such 
symptoms as: gross impairment in thought processes or 
communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of 
hurting self or others; intermittent inability to 
perform activities of daily living (including 
maintenance of minimal personal hygiene); disorientation 
to time or place; memory loss for names of close 
relatives, own occupation, or own name.

38 C.F.R. § 4.130, Diagnostic Code 9411.

The Board notes that the evidence considered in determining 
the level of impairment under 38 C.F.R. § 4.130 is not 
restricted to the symptoms provided in the diagnostic code.  
Instead, the VA must consider all symptoms of a claimant's 
condition that affect the level of occupational and social 
impairment, including (if applicable) those identified in the 
DSM-IV (American Psychiatric Association: Diagnostic and 
Statistical Manual of Mental Disorders (4th ed. 1994)).  See 
Mauerhan, supra.  Within the DSM-IV, Global Assessment 
Functioning (GAF) scores are a scale reflecting the 
"psychological, social, and occupational functioning on a 
hypothetical continuum of mental health-illness."  See 
Carpenter v. Brown, 8 Vet. App. 240, 242 (1995); see also 
Richard v. Brown, 9 Vet. App. 266, 267 (1996).  While not 
determinative, a GAF score is highly probative as it relates 
directly to the veteran's level of impairment of social and 
industrial adaptability, as contemplated by the rating 
criteria for mental disorders.  See Massey v. Brown, 7 Vet. 
App. 204, 207 (1994).

According to DSM-IV, a score of 41-50 illustrates "[s]erious 
symptoms (e.g., suicidal ideation, severe obsessional 
rituals, frequent shoplifting) OR any serious impairment in 
social, occupational, or school functioning (e.g., no 
friends, unable to keep a job)."  Id.  

As will be discussed below, the veteran received a GAF score 
of 50 at his January 2004 VA examination.  In August 2004, 
September 2004 and February 2006, the veteran received scores 
of 45 from VA physicians and therapists.  The veteran also 
received a score of 50 at his February 2006 VA examination.  
These scores show serious impairment of social and industrial 
adaptability.    

The veteran submitted to a January 2004 VA compensation and 
pension examination to his PTSD.  The examiner noted that the 
veteran was under continued treatment for his PTSD at Hines 
VA Hospital. The veteran complained of nightmares and 
recurrent recollections of his traumatic experiences in 
Vietnam.  The veteran reported that during his service, he 
was wounded and stated that he witnessed many soldiers killed 
while in Vietnam.  The veteran stated that he has 
hallucinations but denied delusional, suicidal or homicidal 
thoughts.  The examiner noted that the veteran was tense and 
guarded during the examination.  He was oriented as to 
person, place and time and spoke clearly.  The veteran's 
answers were brief and coherent and his affect was congruent.  
The veteran's memory for recent and remote events was good.  
The examiner assessed the veteran with chronic PTSD, noting 
severe social withdrawal and gave him a GAF score of 50.

The record indicates that the veteran submitted to 
psychiatric group treatment at the VA PTSD Clinic starting in 
May 2003 and individual treatment in October 2003.  In an 
August 2004 letter, the treating physicians of the PTSD 
Clinic indicated that the veteran's psychiatric treatment 
consisted of medications and individual psychotherapy.  His 
compliance with treatment had been good to fair.  The 
physician indicated that a July 2004 PCT outcome evaluation 
revealed a worsening of his PTSD and social functioning.  The 
physicians gave the veteran a GAF score of 45 which reflected 
a severe impact of his psychiatric symptoms on his social and 
occupational functioning.  

In a February 2006 letter, the same physicians indicated that 
the veteran's psychiatric treatment consisted of medications, 
individual psychotherapy and PTSD group therapy.  His 
compliance with the treatment was good.  The physicians 
indicated that an October 25, 2005 PCT outcome evaluation 
again revealed worsening of his PTSD symptoms and worsening 
in his social functioning.  These results showed that the 
veteran was unable to pursue gainful employment due to his 
PTSD which the examiners opined was comparable to permanent 
and total disability under the General Rating Formula for 
Mental Health Disorders, 38 C.F.R. Part 4.  

In another letter dated in February 2006, the veteran's VA 
therapist indicated that the veteran had been chronically 
suicidal and suffered from frequent dissociative episodes 
which were so severe that they interfered in the veteran's 
ability to carry on a conversation and complete tasks in a 
work situation.  The therapist stated that the veteran was 
socially isolated, had no friends, and had five failed 
marriages which she opined was solely due to the veteran's 
PTSD.  The therapist also indicated that the veteran was 
unable to work, maintain his medication, or manage weekly 
individual therapy and had been assigned to a socialization 
group to decrease his social isolation.  The therapist 
indicated that because these methods had not alleviated his 
severe suicidal ideations, the next alternative would be 
inpatient hospitalization.  She provided that his PTSD has 
severely impacted the veteran's social and occupational 
functioning.  She assessed him as having a GAF score of 45 
and indicated that the veteran will need long-term PTSD 
treatment.  

During the veteran's most recent VA examination in February 
2006, the veteran reported symptoms of forgetfulness, 
difficulty staying asleep, nightmares, and cold sweats.  The 
veteran verbalized paranoid thinking, feeling scared and 
hearing his mother's voice.  The veteran complained of 
recurrent recollection of his traumatic experiences in 
Vietnam, including witnessing his friends being killed in 
combat.  The veteran expressed transient suicidal ideation 
but denied suicidal or homicidal thoughts.  The examiner 
noted that the veteran's affect was congruent and his answers 
were relevant but guarded.  His memory of recent and remote 
events was good.  The examiner noted that the veteran has a 
history of psychiatric hospitalization, and attends 
individual and group therapy at the VA for his PTSD.  The 
examiner assessed the veteran with chronic PTSD but indicated 
that there had been no major change in the frequency, 
severity and duration of his PTSD symptoms since the last 
PTSD examination.  The GAF score was 50.  

The record is consistent with a finding that the veteran's 
PTSD symptoms have worsened.  The GAF scores assessed by the 
VA PTSD Clinic show GAF scores of 45.  The veteran's GAF 
score assessed at the January 2004 and February 2006 VA 
examinations provided GAF scores of 50.  Again these scores 
all fall within the range illustrating serious symptoms of 
social and occupational impairment.  

The veteran's symptoms show severe occupational and social 
deficiencies which impact his ability to work or maintain 
relationships.  In terms of occupational functioning, it is 
noted that the veteran has not worked in eight years.  He 
indicated he last worked in 2000 as a carpenter/contractor.  
In May 2005, the veteran was granted total disability of 
individual unemployment (TDIU) as a result of his  inability 
to maintain gainful employment.  In a statement received on 
August 2005, a VA physician and therapist indicated that the 
veteran's PTSD prevented him from securing or maintaining 
employment.  

With regard to his social adaptability, it is noted that he 
has been married and divorced five times and does not 
maintain any relationships with friends or family.  He has 
indicated that he tends to isolate himself, and spends most 
of his time in his apartment by himself.  The veteran is 
completely isolated aside from his individual and group 
therapy.  The record also reflects gross impairment in 
thought processes and communications due to the veteran's 
chronic dissociative episodes.  These dissociative episodes 
impinge on the veteran's ability to follow normal 
conversation with others.  Further, the record reflects 
suicidal ideation.  See 38 C.F.R. § 4.130.  In sum, the 
evidence on file demonstrates total impairment due to PTSD.  

With due consideration of the benefit-of-the-doubt rule, the 
Board finds that the veteran's service-connected PTSD is 
productive of total occupational and social impairment, 
without regard to any non-service connected psychiatric 
impairment.  




ORDER

Entitlement to a 100 percent rating for PTSD is granted.






____________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


